Citation Nr: 0909321	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, E.G., C.C. (Translator)


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service in the Philippine Scouts from 
May 1946 to April 1949.  The Veteran died in November 1984 
and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the application to 
reopen a claim for service connection for the cause of the 
Veteran's death.  

The appellant testified before a hearing officer at the RO in 
September 2003.  The appellant also testified before the 
undersigned Veterans Law Judge by videoconference in May 
2007.  A copy of the transcripts of both of these hearings 
has been associated with the claims file.

The appeal was before the Board in July 2007.  At that time, 
the Board reopened the claim and remanded for additional 
development.  The RO was directed to issue the appellant 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) and for the obtainment of a VA opinion.  
After review of the subsequent development, the Board finds 
that VA has substantially complied with the directives 
contained in the July 2007 remand, and the appeal is ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claim that she has 
not submitted to VA.

2.  The certificate of death indicates that the Veteran died 
in November 1984 due to an acute peptic ulcer.

3.  During the Veteran's lifetime, service connection was not 
in effect for any disease or disability.

4.  Service treatment records do not document evaluation or 
treatment for a peptic ulcer; the preponderance of the 
evidence is against a diagnosis of peptic ulcer disease 
during or within one year of service.

5.  The preponderance of the evidence is against a finding 
that the Veteran's fatal peptic ulcer began during service or 
is otherwise attributable to any incident of service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The United States Court of Appeals for Veterans Claims 
(Court) determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for  Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued VCAA letters 
regarding the claim on appeal, including a July 2007 letter 
issued pursuant to the July 2007 Board remand.  The first two 
elements in Hupp, supra are not applicable here as service 
connection was not in effect for any disease or disability 
during the Veteran's lifetime.  The appellant has been 
informed about the information and evidence not of record 
that is necessary to substantiate her claim for service 
connection for the cause of death; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  Thus, the 
third and final element of Hupp is satisfied. 

With respect to the Dingess requirements, while the VCAA 
letters of record, to include the July 2007 letter, failed to 
provide such notice, this failure is harmless because, as 
will be explained below in greater detail, the preponderance 
of the evidence is against the appellant's claim.  Thus, any 
question as to the appropriate effective date to be assigned 
is moot.  The Board also notes that the question of the 
appropriate disability rating is not applicable in a claim 
for service connection for the cause of death.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

During the Veteran's lifetime, service connection was not in 
effect for any disease or disability.  The Veteran, however, 
filed a claim for service connection for peptic ulcer 
disease.  The appellant's main contention has been that the 
Veteran's fatal peptic ulcer began during service.  She had 
previously indicated that pulmonary tuberculosis and 
hemorrhoids also contributed to the Veteran's death.  The 
Board highlights that the certificate of death lists peptic 
ulcer as the only cause of death.  During the Board hearing 
and the RO hearing, the appellant provided testimony 
regarding the contention that the death causing peptic ulcer 
began in-service and, therefore, service connection should be 
awarded for the cause of the Veteran's death.  The appellant 
was asked questions regarding her contentions by the 
undersigned and the hearing officer and was informed of what 
was needed to substantiate the claim.  The appellant has 
indicated knowledge that the evidence must substantiate that 
the disability began in service by the submission of 
affidavits that contend that the Veteran had a peptic ulcer 
since service.  After review of the record, therefore, the 
Board finds that in addition to the notice that has been 
provided satisfying Hupp, supra, the appellant has shown 
actual knowledge of the evidence and information needed to 
substantiate her claim.  See, e.g., Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2007 VCAA letter noted above was issued pursuant to the July 
2007 Board remand, and therefore, after the RO decisions that 
are the subject of this appeal.  The Board is cognizant of 
recent United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the December 2008 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the appellant 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The appellant has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.

While the appellant does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The claims file contains service 
treatment records, hospital records, and the certificate of 
death.  Pursuant to the July 2007 Board remand, the record 
now also contains a VA opinion regarding the claimed causal 
link between service and the Veteran's death due to peptic 
ulcer disease.  The Board finds that this opinion constitutes 
competent, nonspeculative evidence regarding the claimed 
nexus and there is no duty to provide an additional opinion.  
See 38 U.S.C.A. § 5103A(a); Delarosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008) 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

To establish service connection for the cause of a veteran's 
death, evidence must be presented which in some fashion links 
the fatal disease to a period of active service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 
1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

As this appeal involves the question of whether a disability 
was service connected, a summary of the applicable law and 
regulations regarding service connection is provided.  
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
peptic ulcers, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that these disabilities became 
manifest to a compensable (10 percent) degree within one year 
of separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background

In statements, the appellant has contended that the Veteran 
had pulmonary tuberculosis, peptic ulcer, and hemorrhoids 
attributable to service and these three disabilities 
contributed to death.  The certificate of death indicates 
that the sole cause of death was an acute peptic ulcer.  No 
other diseases were listed in this document.

During the Veteran's lifetime, he contended that he had 
peptic ulcer disease attributable to service, specifically 
asserting that he was found to have an ulcer during in-
service hospitalization.  In a July 1974 letter, the Veteran 
wrote that the ulcer was caused by "inhaling smoke with 
powder, eating late and carrying heavy things."  The Veteran 
asserted that an X-ray showed the ulcer while in service.  
The Veteran also filed for service connection for 
hypertension.  Service connection was not granted for either 
disability.  

As noted above, the Veteran was on active duty from May 1946 
to April 1949.  Service treatment records are of file.  A 
hospital admission record dated in October 1947 recorded an 
impression of malaria and that pneumonia had to be ruled out.  
Admitting diagnosis was of an undiagnosed condition 
manifested by chills, headache and fever.  After the hospital 
stay, however, final diagnosis was "no disease found."

In a post-service October 1959 medical report, a clinician 
wrote that the Veteran was hospitalized for hypertension and 
a peptic ulcer in 1947 and had recurrence in 1948.  The 
clinician wrote that the Veteran continued to suffer from the 
same disabilities as in service.  Diagnoses were essential 
hypertension and peptic ulcer.

In a December 1959 affidavit, a farmer wrote that that 
Veteran was treated for peptic ulcer since January 1950.  

A record of VA treatment received between April 1974 and May 
1974 includes diagnoses of "pyeloro-duodenal ulcer," UGI 
bleeding, pulmonary tuberculosis, and benign prostatic 
hypertrophy.  

In a June 1974 record, a clinician wrote that the Veteran was 
treated for a peptic ulcer by the clinician's clinic between 
March 1954 and April 1954.

A document dated in February 1985 certifies that the Veteran 
was hospitalized in November 1985.  The Board highlights that 
the noted treatment is dated after the date of the letter 
referring to such alleged treatment and that the certificate 
of death shows that Veteran died in November 1984, 
approximately a year prior to the alleged  dates of treatment 
listed in this letter.  (Emphasis added.)  Accompanying 
treatment records, however, indicate that the treatment was 
in November 1984.

An October 2003 medical certificate documents that the 
Veteran was examined and treated on an in-patient basis for 
pulmonary tuberculosis, peptic ulcer disease, and hemorrhoids 
in November 1985.  The Board again highlights that the listed 
dates of treatment are approximately one year after the 
Veteran's death, as recorded in the certificate of death.

In a June 2005 record, a "Dr. V" (initial used to protect 
privacy) wrote that he had treated the Veteran between April 
1951 and May 1952 for pulmonary tuberculosis, peptic ulcer, 
hemorrhoids, and essential hypertension.  As noted in the 
July 2007 Board remand, the RO investigated the credentials 
of Dr. V, and found that no physician by that name was 
registered with the Philippine Professional Regulation 
Commission.  The Board found, therefore, that the statement 
was not credible evidence that supports the claim. 

In an April 2004 affidavit, two individuals wrote that the 
Veteran suffered from peptic ulcer related to service and 
treated the disease with herbal medicine beginning in 1950.  
In an April 2007 affidavit, the same two individuals wrote 
that the Veteran died of an acute peptic ulcer and indicated 
that the peptic ulcer disease began while in service.  The 
individuals indicated knowledge of this as they were 
neighbors and friends of the Veteran for more than 50 years.

As directed by July 2007 Board remand, a VA clinician 
submitted an opinion in August 2008.  The clinician opined 
that the Veteran's peptic ulcer disease less likely as not 
began during active service.  The clinician wrote that the 
"listed cause of death was acute ulcer with a medical 
certificate dated in 1959 stating that it was already present 
since 1947."  The clinician again also highlighted the 
record of treatment in 1974 that included diagnoses of 
"pyeloro-duodenal ulcer, UGI bleeding, secondary with PTB 
and BPH."  The clinician continued, however, that the 
October 1947 service treatment record "did not detect" any 
disease on final diagnosis.  Nurses' notes did not mention 
any complaints pertaining to the abdominal area except for 
the initial headache, chills and fever on admission.  The 
clinician highlighted that the Veteran was also mentioned to 
have tolerated a regular diet.  In the absence of any symptom 
or finding pertaining to the abdominal region during his 1947 
confinement, the clinician opined that the diagnosis of 
peptic ulcer was less likely as not present at the time.  
Further, there were no reports in his records during active 
service of any complaint that may have suggested an 
impression of peptic ulcer.  Although he had previously 
indicated review of certain documents by referencing them in 
his opinion, in October 2008, the clinician, upon request, 
clarified that he had reviewed the claims file.

Analysis

The Board finds that service connection for the cause of the 
Veteran's death is not warranted.  Service connection for 
peptic ulcer disease or any other disease or disability was 
not in effect during the Veteran's lifetime.  The appellant 
alleges that her husband's fatal peptic ulcer began during 
service.  She has submitted certain medical records and 
statements referring to alleged treatment for a peptic ulcer 
in 1985 that are not credible on their face because they are 
dated one year after the Veteran died.  .This evidence does 
not support the claim and raises q question of credibility 
with respect to the appellant's contentions.  

The only competent evidence regarding the cause of the 
Veteran's death is the certificate of death.  This document 
indicates that the cause of death was an acute peptic ulcer.  
(Emphasis added.)  There is no indication in the death 
certificate of chronic or long-standing peptic ulcer disease.  
Such evidence weighs against the claim.

The appellant's primary contention on appeal is that her 
husband's (the Veteran) fatal peptic ulcer disease began 
during service and the disability continued until his death.  
During his lifetime, the Veteran also asserted that he was 
treated and diagnosed as having a peptic ulcer during an in-
service hospitalization.

The claims file contains multiple medical records documenting 
treatment for peptic ulcer after service.  As these records 
do not document treatment within a year of service, they do 
not provide evidence that supports a finding of peptic ulcer 
disease being at least 10 percent disabling within one year 
of service.  Thus, presumptive service connection is not 
warranted under the provisions of 38 C.F.R. §§ 3.307 and 
3.309.  

In the October 1959 record, a clinician indicated that the 
Veteran was first hospitalized for peptic ulcer during 
service in 1947.  The clinician did not indicate knowledge of 
the findings from the record of hospitalization during 
service.  However, the in-service documentation of the 
Veteran's hospitalization in October 1947 does not include a 
diagnosis of peptic ulcer and indicates that there was no 
disease found at the time of discharge from hospitalization.  
Therefore, the clinician's statement in the October 1959 
record is not supported by the actual medical records of this 
hospitalization.  

The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), wherein the Court of Appeals for Veterans 
Claims (Court) held that the VA and Board may not simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
However, in Kowalski, the Court reaffirmed its decisions in 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) in reaffirming that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Here, the Veteran's hospitalization in October 1947 
does not include a diagnosis of peptic ulcer disease; in 
fact, it indicates that there was no disease found at the 
time of discharge from this hospitalization.  Under these 
circumstances, the "opinion" that the Veteran was treated 
for peptic ulcer disease during an in-service hospitalization 
is based upon an inaccurate factual background-it is 
contradicted by the contemporaneously recorded clinical 
evidence in question-and, therefore, it is of no probative 
value.

On the other hand, in an August 2008 opinion, after a review 
of the relevant evidence in the claims file, a VA physician 
concluded that the Veteran's peptic ulcer did not begin in 
service.  He documented review of the in-service and post-
service treatment records and provided a rationale for his 
opinion.  The Board finds this opinion is of substantial 
probative value.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295 (2008).

The undersigned has considered the statements and testimony 
from the appellant, affiants, and the statements of the 
Veteran during his lifetime that contends that the ulcer 
began in service or shortly after service.  The record does 
not show that the appellant, these affiants, or the Veteran 
(during his lifetime when he filed a claim for service 
connection for peptic ulcer disease) possess or possessed  
the requisite medical training or credentials needed to 
render a competent opinion as to medical causation or 
diagnosis and it is not contended otherwise.  Accordingly, 
these opinions in this regard have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  That 
is, although a layperson is competent to describe symptoms 
such as abdominal pain, a layperson is not competent to 
provide a diagnosis or opinion regarding causation for the 
specific diagnosis of a peptic ulcer.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent 
that these statements contend that the Veteran was diagnosed 
by clinicians during service and was medically treated for 
peptic ulcer disease during and shortly after service, the 
probative value of these statements are significantly 
outweighed by a review of the contemporaneously recorded 
medical evidence, which shows no diagnosis or treatment for a 
peptic ulcer during the in-service hospitalization in 
question, along with the absence of  medical evidence of such 
treatment or diagnosis within a year of service.  

In summation, the Board finds that the service treatment 
records do not document a diagnosis of peptic ulcer disease, 
such a diagnosis is not shown within one year of service by 
competent medical evidence, and the preponderance of the 
competent evidence is against a finding that the disability 
began is service or that the later diagnosis was attributable 
to service.  Thus, the preponderance of the evidence is 
against a finding that the death causing peptic ulcer was 
incurred during service or was otherwise causally linked to 
the Veteran's period of active duty.  Under these 
circumstances, service connection for the cause of the 
Veteran's death is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the Veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


